DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/202 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a processing unit for determination of the actual medium properties in claim 1; and
a processing unit for determination of the flow in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 6 recite that actual medium properties comprise actual density, viscosity, heat capacity and thermal conductivity.  The determination of the actual medium properties is based on the pressure measured by the pressure sensor, the temperature measured by the temperature sensor and intrinsic medium data.  The intrinsic data medium comprises molecular mass, critical properties, dipole momentum, or boiling point.  Furthermore, claims 1 and 6 recite a determination of the flow by continuously calculating the actual flow through the thermal flow sensor with the actual medium properties and calibration data. So, claims 1 and 6 mean that the actual density, viscosity, heat capacity and thermal conductivity are determined based on the pressure measured by the pressure sensor, the temperature measured by the temperature sensor and intrinsic medium data comprising molecular mass, critical properties, dipole momentum, or boiling point; and that the actual density, viscosity, heat capacity and thermal conductivity are used to calculate the actual flow.
Although the prior art discloses the determination of certain medium properties based on the pressure measured by a pressure sensor and a temperature measured by a temperature sensor (see Ikeuchi, from the previous art rejections, which establishes that one having ordinary skill has the skill level to calculate corrected flow measurements using specific algorithms and equations), the prior art (excluding the possibility that the FLUIDAT® software package is prior art) does not disclose determining the actual density, viscosity, heat capacity and thermal conductivity based on the pressure measured by the pressure sensor, the temperature measured by the temperature sensor and intrinsic medium data comprising molecular mass, critical properties, dipole momentum, or boiling point; or using density, viscosity, heat capacity, thermal conductivity and/or vapor pressure to calculate the actual flow.
The Specification, on page 6, describes that the FLUIDAT® software package may perform at least some of these functions.  It is unclear if the FLUIDAT® software package is prior art or if it is a newly disclosed (i.e. an inventive) feature of the instant invention.  In the case that the FLUIDAT® software package is newly disclosed (i.e. in the case that it is not prior art), the examiner notes that the inventor does not disclose how the FLUIDAT® software package determines the actual density, viscosity, heat capacity, thermal conductivity and/or vapor pressure based on the pressure measured by the pressure sensor, the temperature measured by the temperature sensor and intrinsic medium data comprising molecular mass, critical properties, dipole momentum, or boiling point.  The Specification and the description of the FLUIDAT® software package do not provide any algorithms or equations that would show one having ordinary skill in the art how to convert molecular mass, critical properties, dipole momentum, and/or boiling point into actual medium properties. The examiner notes that “critical properties” and “dipole momentum” are not defined in the Specification and are not well-known specific technical terms.  Furthermore, the inventor does not disclose how the FLUIDAT® software package uses density, viscosity, heat capacity, thermal conductivity and/or vapor pressure to calculate the actual flow.  
Instead, it seems that the FLUIDAT® software package is a “black box” that outputs density, viscosity, heat capacity, thermal conductivity and/or vapor pressure when the pressure and the temperature are input, and that outputs the actual flow when the density, viscosity, heat capacity, thermal conductivity and/or vapor pressure are input.  The examiner notes that the specification does not disclose that molecular mass, critical properties, dipole momentum, and/or boiling point are inputs to the FLUIDAT® software package.  At most, the FLUIDAT® software package is a working example (of a “black box”), but the Specification does not disclose how the example works.  The Specification and the description of the FLUIDAT® software package do not provide any algorithms or equations that would show one having ordinary skill in the art how to convert the pressure, the temperature and intrinsic medium data into density, viscosity, heat capacity, thermal conductivity and/or vapor pressure or how to convert density, viscosity, heat capacity, thermal conductivity and/or vapor pressure into actual flow.  Since the inventor has not disclosed how the FLUIDAT® software package performs its calculations, an undue amount of experimentation would be required by one having ordinary skill in the art to make the FLUIDAT® software package that performs the functions required by claims 1 and 6.  Since one having ordinary skill in the art would not be able to make the FLUIDAT® software package without undue experimentation, one having ordinary skill in the art would not be able to make or perform the inventions of claims 1 and 6.
Claims 2-5 and 7-12 depend on claims 1 or 6 and are rejected for inheriting the same problems.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 6 use the term “dipole momentum”.  The term “dipole momentum” is not a well-known, specific technical term.  It is unclear if “dipole momentum” refers to a dipole moment (such as an electrical dipole moment or a magnetic dipole moment), or a linear momentum, or an angular momentum, or another physical parameter.
Claims 2-5 and 7-12 depend on claims 1 or 6 and are rejected for inheriting the same problems.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,079,383  issued to Ding (“Ding”), U.S. Patent 7,127,366 issued to Repko (“Repko”), Applicant’s Admitted Prior Art as described in the Specification (“AAPA”) and U.S. Patent 9,739,655 issued to Banares et al (“Banares”).

As for claims 1 and 6, Ding discloses a thermal type flow meter, comprising:
- a flow tube (14) for a medium whose flow is to be determined,
- a sensor tube (24), having an inlet fluidly connected to the flow tube (14) at a first position and an outlet fluidly connected to the flow tube at a second, downstream position (see Fig. 1), wherein the sensor tube (24) comprises a thermal flow sensor (44, 46) for measuring a temperature differential in the sensor tube in order to determine the flow (col. 2, lines 2-3),
- a pressure sensor (70) provided at or near the flow tube to measure a pressure of the flow of the medium through the flow tube,
- a temperature sensor (80) provided at the flow tube to measure a temperature of the flow of the medium through the flow tube.
Ding does not disclose a processing unit (60) for determination of actual medium properties and a processing unit (130) for determination of the flow.
However, Repko discloses 
- a processing unit (102, 201) for determination (step 306) of the actual medium properties (105) based on intrinsic medium data (electrical conductivity; col. 1, lines 41-44) , wherein the intrinsic medium data is determined from a type of medium, instrument settings and/or medium mix, and
- a processing unit (102) for determination (step 310) of the flow by calculating an actual flow through the thermal flow sensor based on the actual medium properties and calibration data (107).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the thermal type flow meter of Ding by including the processing units as disclosed by Repko in order to produce accurate measurements regardless of the changing physical properties of the fluid col. 2, lines 8-10).
Although Repko discloses the desirability of using actual medium properties such as thermal conductivity, density and pressure to improve the flow measurement (Repko: col. 1, lines 36-44), Ding as modified by Repko does not disclose that the processing unit for determination of the actual medium properties determines the actual medium properties comprising actual density, viscosity, heat capacity and thermal conductivity  based on the pressure measured by the pressure sensor, the temperature measured by the temperature sensor.
However, AAPA discloses determining actual medium properties comprising actual density, viscosity, heat capacity and thermal conductivity based on a pressure measured by a pressure sensor, a temperature measured by a temperature sensor and intrinsic medium data, wherein the intrinsic medium data is determined from a type of medium, instrument settings and/or medium mix, wherein the intrinsic medium data comprises molecular mass, critical properties, dipole momentum, or boiling point (page 6, lines 6-18 and col. 7, lines 29-30).  AAPA discloses that actual medium properties such as thermal conductivity and density can be converted to an improved flow measurement (page 6, lines 6-18).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the processing unit for determination of actual medium properties of Ding and Repko to determine the actual medium properties as disclosed by AAPA in order to account for other physical properties that can affect the accurate measurement of fluid flow (Repko: col. 1, lines 41-44) and to improve the flow measurement (AAPA: page 6, lines 6-18).
Ding as modified by Repko and AAPA discloses
- a processing unit (Repko: 102, 201) for determination (Repko: step 306) of actual medium properties comprising actual density, viscosity, heat capacity and thermal conductivity based on the pressure measured by the pressure sensor, the temperature measured by the temperature sensor and intrinsic medium data, wherein the intrinsic medium data is determined from a type of medium, instrument settings and/or medium mix (AAPA: page 6, lines 6-18), wherein the intrinsic medium data comprises molecular mass, critical properties, dipole momentum, or boiling point (AAPA: page 6, lines 6-18 and col. 7, lines 29-30), and
- a processing unit (Repko: 102) for determination (Repko: step 310) of the flow by calculating an actual flow through the thermal flow sensor based on the actual medium properties (Repko: 105), the temperature differential measured by the thermal flow sensor (Ding: col. 2, lines 2-3), and calibration data (Repko: 107).
Ding as modified by Repko and AAPA does not explicitly discloses that the thermal flow meter is a thermal mass flow meter and that the processing unit for determination of the flow determines the mass flow by continuously calculating the actual mass flow.
However, Banares discloses that a thermal flow meter is a thermal mass flow meter and continuously calculating a mass flow (col. 14, lines 56-59).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the thermal flow meter and the processing unit for determination of the flow of Ding, Repko and AAPA to be a thermal mass flow meter that continuously calculate a flow as disclosed by Banares in order to continuously provide the user with mass flow information.
	As for claim 6, Ikeuchi discloses an apparatus (see the rejection of claim 1 above) that performs the claimed method steps.

As for claims 2 and 7, Ding as modified by Repko, AAPA and Banares discloses that the actual medium properties comprise actual density, viscosity, heat capacity, thermal conductivity and/or vapor pressure (AAPA: page 6, lines 6-18).

As for claim 3, Ding as modified by Repko, AAPA and Banares discloses the flow meter according to claim 1 (see the rejection of claim 1 above)
Ding as modified by Repko, AAPA and Banares does not disclose that the pressure sensor and the temperature sensor are provided at the flow tube downstream of the first position and upstream of the second position.  Instead, Ding discloses that the pressure sensor is provided at the flow tube downstream of the second position and the temperature sensor is provided at the flow tube upstream of the first position.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the pressure sensor and temperature sensor of Ding, Repko, AAPA and Banares to be in the claimed locations because Applicant has not disclosed that providing the pressure sensor and temperature sensor in the claimed locations provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, Applicant discloses that the pressure sensor can be provided at the flow tube downstream of the second position (as disclosed by Ding) or in the claimed location.  One of ordinary skill in the art, furthermore, would have expected the pressure sensor and temperature sensor of Ding, Repko, AAPA and Banares and applicant’s invention to perform equally well with either the set of locations disclosed by spacing taught by Ding, Repko, AAPA and Banares or the claimed set of locations because both sets of locations would perform the same function of allowing the pressure and temperature of the medium to be measured.  Furthermore, it has been held that the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice. See MPEP 2144.04 (VI)(C) “Rearrangement of Parts”.
	Therefore, it would have been prima facie obvious to modify Ding, Repko, AAPA and Banares to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ding, Repko, AAPA and Banares.

As for claims 4 and 8, Ding as modified by Repko, AAPA and Banares discloses that the intrinsic medium data comprises molecular mass, critical properties, dipole momentum, and/or boiling point (AAPA: page 6, lines 6-18 and col. 7, lines 29-30).

As for claim 5, Ding as modified by Repko, AAPA and Banares discloses that the pressure sensor and the temperature sensor measure continuously (Banares: col. 14, lines 56-59).

As for claims 9 and 11, Ding as modified by Repko, AAPA and Banares discloses that the intrinsic medium data comprises dipole momentum (AAPA: page 6, lines 6-18 and col. 7, lines 29-30).

As for claims 10 and 12, Ding as modified by Repko, AAPA and Banares discloses that the intrinsic medium data comprises molecular mass, critical properties and dipole momentum (AAPA: page 6, lines 6-18 and col. 7, lines 29-30).

Response to Arguments
Regarding the rejections under 35 USC 112(a), Applicant's arguments filed 6/7/2022 have been reconsidered.  The examiner notes that Applicant states that the FLUIDAT software did not use the intrinsic medium data prior to the present disclosure.  Therefore, the rejections have been reinstated as described above.
Applicant’s arguments, see the response filed 8/29/2022, with respect to the rejection of claim 1 under 35 USC 103 by Ikeuchi in view of Banares have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 103 by Ikeuchi in view of Banares has been withdrawn. 
The examiner notes that Applicant has not provided any arguments in the Remarks dated 8/29/2022 regarding the rejection of claim 1 under 35 USC 103 by Ding in view of Repko, AAPA and Banares.  That rejection has been maintained.
On page 6 of the Remarks dated 8/29/2022, Applicant argues that the skilled artisan would not consult Banares.  The examiner respectfully disagrees.  Since Applicant’s invention and the disclosures of Ding and Banares are directed toward mass flow controllers, the disclosure of Banares is the same field of endeavor and is analogous art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853